
	

113 HR 2089 IH: Defending State Authority Over Education Act of 2013
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2089
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mrs. Roby (for
			 herself and Mr. Rokita) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to prohibit Federal mandates, direction, or control, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Defending State Authority Over Education Act of
			 2013 .
		2.Voluntary
			 partnershipsSection 1111(k)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(k)) is
			 amended by adding at the end the following: Except that the Secretary
			 shall not attempt to influence, incentivize, or coerce State participation in
			 any such partnerships..
		3.Specific
			 limitationsSection 9401 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7861) is
			 amended—
			(1)by redesignating
			 subsections (e), (f), and (g), as subsections (f), (g), and (h), respectively;
			 and
			(2)by inserting after
			 subsection (d) the following new subsection:
				
					(e)Specific
				limitationsThe Secretary shall not require a State educational
				agency, local educational agency, or Indian tribe, as a condition of approval
				of a waiver request, to—
						(1)include in, or
				delete from, such request, specific academic standards;
						(2)use specific
				academic assessment instruments or items; or
						(3)include in, or
				delete from, such waiver request any criterion that specifies, defines, or
				prescribes the standards or measures that a State or local educational agency
				or Indian tribe uses to establish, implement, or improve—
							(A)State academic
				standards;
							(B)academic
				assessments;
							(C)State
				accountability systems; or
							(D)teacher and school
				leader evaluation
				systems.
							.
			4.Prohibition
			 against Federal mandates, direction, or control
			(a)In
			 generalSubpart 2 of part E
			 of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7901 et seq.) is amended by inserting after section 9526 the following new
			 section:
				
					9526A.Prohibition
				against Federal mandates, direction, or control
						(a)In
				generalNo officer or employee of the Federal Government shall,
				directly or indirectly, through grants, contracts, or other cooperative
				agreements, mandate, direct, or control a State, local educational agency, or
				school’s specific instructional content, academic standards and assessments,
				curricula, or program of instruction, nor shall anything in this Act be
				construed to authorize such officer or employee to do so.
						(b)Financial
				supportNo officer or employee of the Federal Government shall,
				directly or indirectly, through grants, contracts, or other cooperative
				agreements, make financial support available in a manner that is conditioned
				upon a State, local educational agency, or school’s adoption of specific
				instructional content, academic standards and assessments, curriculum, or
				program of instruction even if such requirements are specified in an Act other
				than this Act, nor shall anything in this Act be construed to authorize such
				officer or employee to do
				so.
						.
			(b)Clerical
			 amendmentThe table of
			 contents for the Elementary and Secondary Education Act of 1965 is amended by
			 inserting after the item relating to section 9526 the following:
				
					
						Sec. 9526A. Prohibition against Federal
				mandates, direction, or
				control.
					
					.
			
